Case 20-10343-LSS   Doc 1957   Filed 01/19/21   Page 1 of 3
Case 20-10343-LSS   Doc 1957   Filed 01/19/21   Page 2 of 3

                    EXHIBIT A
                                              Case 20-10343-LSS                                     Doc 1957                      Filed 01/19/21                     Page 3 of 3
                                                                                                                Exhibit A
                                                                                                               Service List
                                                                                                        Served as set forth below

                     Description                                       Name                                            Address                          Fax                           Email                  Method of Service
The Debtors                                       Boy Scouts of America                            1325 West Walnut Hill Lane                                                                             First Class Mail
                                                                                                   Irving, TX 75038
Notice of Appearance/Request for Notices          Kramer Levin Naftalis & Frankel LLP              Attn: Rachel Ringer                            212‐715‐8000   rringer@kramerlevin.com                  First Class Mail
Counsel for the Official Committee of Unsecured                                                    Attn: Megan M. Wasson                                         mwasson@kramerlevin.com
Creditors                                                                                          177 Ave of the Americas
                                                                                                   New York, NY 10036
Core Parties                                      Morris, Nichols, Arsht & Tunnell                 Attn: Derek C. Abbott                          302‐658‐7036   dabbott@mnat.com                         First Class Mail
Counsel for Debtor                                                                                 1201 N. Market Street
                                                                                                   P.O. Box 1347
                                                                                                   Wilmington, DE, 19899

Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP                     Attn: Louis R. Strubeck, Jr                    214‐855‐8200   louis.strubeck@nortonrosefulbright.com   First Class Mail
Counsel for JPMorgan Chase Bank, National                                                          Attn: Kristian W. Gluck                                       kristian.gluck@nortonrosefulbright.com
Association                                                                                        Attn: Ryan E. Manns                                           ryan.manns@nortonrosefulbright.com
                                                                                                   2200 Ross Avenue, Suite 3600
                                                                                                   Dallas, TX 75201‐7933
Applicant                                         Ogletree, Deakins, Nash, Smoak & Stewart, P.C.   Attn: Bruce A. Griggs                                                                                  First Class Mail
                                                                                                   301 Congress Avenue, Suite 1150
                                                                                                   Austin, Texas 78701
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP                Attn: James I. Stang                           302‐652‐4400   jstang@pszjlaw.com                       First Class Mail
Counsel to the Tort Claimants' Committee                                                           10100 Santa Monica Blvd, 13th Fl
                                                                                                   Los Angeles, CA 90067‐4003
Fee Review                                        Rucki Fee Review, LLC                            Attn: Justin Rucki                                                                                     First Class Mail
                                                                                                   1111 Windon Drive
                                                                                                   Wilmington, DE 19803
Counsel to the County Commission of Fayette       Steptoe & Johnson PLLC                           Attn: John Stump                                                                                       First Class Mail
County (West Virginia)                                                                             Chase Tower – 8th Floor, 707 Virginia Street
                                                                                                   East
                                                                                                   Charleston, WV 25301
U.S. Trustee                                      The Office of the United States Trustee          Attn: David Buchbinder and Hannah M.                                                                   First Class Mail
                                                                                                   McCollum
                                                                                                   J. Caleb Boggs Federal Building
                                                                                                   Room 2207, 844 N. King Street
                                                                                                   Wilmington, DE 19801
Core Parties                                      Wachtell, Lipton, Rosen & Katz                   Attn: Richard Mason                            212‐403‐2252   rgmason@wlrk..com                        First Class Mail
Counsel for Ad Hoc Committee of Local Councils of                                                  Attn: Joseph C. Celentino                                     jccelentino@wlrk.com
the Boy Scouts of America                                                                          51 W 52nd St
                                                                                                   New York, NY 10019
Notice of Appearance/Request for Notices          White & Case LLP                                 Attn: Matthew E. Linder                                       mlinder@whitecase.com                    First Class Mail
Boy Scouts of America And Delaware BSA, LLC                                                        111 S Wacker Dr
                                                                                                   Ste 5100
                                                                                                   Chicago, IL 60606‐4302

Core Parties                                      Young Conaway Stargatt & Taylor                  Attn: Robert Brady                             302‐576‐3325   rbrady@ycst.com                          First Class Mail
Counsel for Prepetition Future Claimants’                                                          Attn: Edwin Harron                                            eharron@ycst.com
Representative                                                                                     Rodney Square
                                                                                                   1000 N King St
                                                                                                   Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                   Page 1 of 1
